Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikheev et al.  (US Pub. No. 2019/0196672) (hereinafter, Mikheev) in view of Berstis et al.  (US Pub. No. 20070118839) (hereinafter, Berstis).

As per claim 1,
Mikheev teaches,
a non-transitory machine-readable storage medium storing instructions that upon execution cause a system to:

represent tasks of a project as feature nodes of a force-directed graph in a visualization;
(paragraphs 6 and 8 noting on paragraph 6, “…In addition, available workflow engines are usually configured as directed acyclic graphs. In a directed acyclic graph, each node represents a task to be executed and edges represent either data flow or execution dependencies between different tasks…”)

connect, in the force-directed graph, sub-feature nodes representing sub-features associated by links to the feature nodes in the force-directed graph;
(paragraphs 6, 8, and 9)

Mikheev does not explicitly teach, however, Berstis does teach, 

set a size of each respective sub-feature node of the sub-feature nodes based on an amount of resource usage expended on a respective sub-feature represented by the respective sub-feature node;
(Fig. 4 and paragraphs 49-52)

cause display of the force-directed graph; and
(Fig. 11 and paragraphs 97 and 98)


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mikheev within the invention of Berstis with the motivation of an improved grid computing system in which a representation of a grid project is generated in accordance with a standardized modeling language. (see, Berstis paragraph 2)


Mikheev teaches, 
collapse or expand a portion of the force-directed graph responsive to user interaction with the force-directed graph.
(paragraphs 6, 8, 9)


As per claim 2,
Mikheev teaches,
the non-transitory machine-readable storage medium of claim 1, wherein the sub-feature nodes comprise a sub-feature node representing a test performed in the project.
(paragraph 67, noting “…A task may include processing a data set, such as performing computations, sorting data, drawing diagrams, and so forth. In an example embodiment, the data set may be selected by the user (e.g., from a database). Furthermore, the data set may be obtained from testing equipment…”)


As per claim 3,
Mikheev teaches, 
the non-transitory machine-readable storage medium of claim 1, wherein the sub-feature nodes comprise a sub-feature node representing information of a defect in the project.
(paragraph 83)


As per claim 4,
Mikheev teaches,
the non-transitory machine-readable storage medium of claim 1, wherein the sub-feature nodes comprise a sub-feature node representing information of a fix for a defect in the project.
(paragraph 85)


As per claim 5,
Mikheev does not explicitly teach, however, Berstis does teach,
the non-transitory machine-readable storage medium of claim 1, wherein setting the size of the respective sub-feature node comprises adjusting the size of the respective sub-feature node as the amount of resource usage expended on the respective sub-feature represented by the respective sub-feature node changes
(paragraphs 49-52).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mikheev within the invention of Berstis with the motivation of an improved grid computing system in which a representation of a grid project is generated in accordance with a standardized modeling language. (see, Berstis paragraph 2)


As per claim 6,
Mikheev does not explicitly teach, however, Berstis does teach,
the non-transitory machine-readable storage medium of claim 5, wherein the amount of 
resource usage expended on the respective sub-feature comprises at least one selected from among an amount of a processing resource expended, an amount of a storage resource expended, or an amount of a communication resource expended
(paragraphs 49-52)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mikheev within the invention of Berstis with the motivation of an improved grid computing system in which a representation of a grid project is generated in accordance with a standardized modeling language. (see, Berstis paragraph 2)


As per claim 7,
Mikheev does not explicitly teach, however, Berstis does teach,
the non-transitory machine-readable storage medium of claim 5, wherein the amount of resource usage expended on the respective sub-feature comprises a number of personnel hours expended on the respective sub-feature
(paragraphs 43 and 44).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mikheev within the invention of Berstis with the motivation of an improved grid computing system in which a representation of a grid project is generated in accordance with a standardized modeling language. (see, Berstis paragraph 2)

As per claim 8, 
Mikheev teaches,
the non-transitory machine-readable storage medium of claim 1, wherein the collapse of the portion of the force-directed graph combines a feature node and sub-feature nodes in the portion of the force-directed graph into a collapsed node.
(paragraph 44 in light of 41 and 42)

As per claim 9,
Mikheev teaches,
the non-transitory machine-readable storage medium of claim 8, wherein the instructions upon execution cause the system to set a size of the collapsed node based on aggregating individual amounts of resource usage expended sub-features represented by the sub-feature nodes combined into the collapsed node
(paragraphs 44, 41 and 42 in light of paragraph 6)


As per claim 10,
Mikheev teaches, 
the non-transitory machine-readable storage medium of claim 1, wherein the expanding of the portion of the force-directed graph comprises providing an amplified view of the portion of the force-directed graph
(paragraphs 42, 41 and 44)


As per claim 11,
Mikheev teaches, 
the non-transitory machine-readable storage medium of claim 8, wherein the instructions upon execution cause the system to assign a color to a first sub-feature node based on a status of a sub-feature represented by the first sub-feature node
(paragraphs 40-44)


As per claim 12,
Mikheev teaches, 
the non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to:
adjust resource allocation for management of the project based on user interaction with an interactive user interface displaying the force-directed graph.
(paragraphs 6-10)

As per claim 13,
Mikheev teaches,
the non-transitory machine-readable storage medium of claim 12, wherein the management of the project comprises developing a machine, developing a program, or managing an information technology infrastructure
(Abstract)


As per claim 14,
Mikheev teaches,
the non-transitory machine-readable storage medium of claim 12, wherein the management of the project comprises deploying a fix for a fault or error of a machine or program of an information technology infrastructure
(paragraph 83).



As per claims 15-20,
Claims 15-20 recite similar limitations as the above claims, however, in a method and system form.  Mikheev teaches their invention in such form. (See, Mikheev Abstract) Therefore, claims 15-20 are rejected under similar rationale as the claims above. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623